Citation Nr: 0924827	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-08 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for stasis 
dermatitis of the left leg.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981 
and March 1983 to May 1986.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2005 rating decision in which the RO continued a 
30 percent rating for stasis dermatitis, left leg.  In March 
2005, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in January 2006, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in February 2006.

The Board notes that, in an August 2003 rating decision, the 
RO granted service connection and assigned an initial 
noncompensable (0 percent) rating for varicose veins of the 
left leg, effective April 11, 2000.  The Veteran expressed 
disagreement with the initial rating assigned.  In a 
September 2003 rating decision, the RO granted a 10 percent 
rating for varicose veins of the left leg, effective 
September 17, 2003.  In a February 2004 rating decision, the 
RO established an earlier effective date of April 11, 2000 
(the effective date of the grant of service connection) for 
the 10 percent rating, and issued an SOC regarding the claim 
for a rating in excess of 10 percent for varicose veins of 
the left leg.  The Veteran filed a substantive appeal (via a 
VA Form 9) in March 2004.  In February 2005, the RO granted a 
higher initial rating of 20 percent for varicose veins of the 
left leg.  In a statement received in February 2006, the 
Veteran's representative indicated that the Veteran was 
satisfied with the 20 percent rating for varicose veins of 
the left leg, and requested that his appeal on that issue be 
withdrawn.  As such, this claim is withdrawn.  See 38 C.F.R. 
§ 20.204 (2008).

The Board notes that, in June 2006, subsequent to issuance of 
the SOC, the Veteran submitted records of VA treatment for 
stasis dermatitis dated in May 2006.  Additionally, he was 
afforded a VA arteries and veins examination in July 2006, 
which included a diagnosis of dermatitis.  As no waiver of 
initial RO consideration of this evidence has been received 
(see 38 C.F.R. § 20.1304(c) (2008)), on remand, the RO must 
consider this evidence, in the first instance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

As a final preliminary matter, the Board notes that, in his 
June 2009 Informal Hearing Presentation (IHP), the Veteran's 
representative asked the Board to consider the Veteran's 
vascular problems, such as his worsening varicosities.  As 
noted above, the Veteran withdrew his claim for an increased 
rating for varicose veins of the left leg in February 2006.  
The representative's statement in the June 2009 IHP raises a 
new claim for an increased rating for varicose veins of the 
left leg.  This matter has not yet been addressed by the RO.  
As such, this matter is not properly before the Board, and is 
thus referred to the RO for appropriate action.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

As an initial matter, the Board notes that, in a December 
1999 decision, the Board denied an evaluation in excess of 30 
percent for stasis dermatitis of the left leg.  The Veteran 
filed his current claim for an increased rating in September 
2002.  In the March 2005 rating decision, the RO continued 
the 30 percent rating pursuant to Diagnostic Code 7806.  The 
schedular criteria by which dermatological disorders are 
rated were revised effective August 30, 2002.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002).  In the March 2005 rating 
decision, and the January 2006 SOC, the RO informed the 
Veteran that the criteria for evaluating skin diseases were 
revised effective August 30, 2002, and that both the old and 
new rating criteria were considered.  Nevertheless, as the 
Veteran filed his claim in September 2002, only the revised 
criteria are applicable in this case.  

Pursuant to Diagnostic Code 7806, as in effect since August 
30, 2002, a 30 percent rating requires evidence of 20 percent 
to 40 percent of the entire body or 20 percent to 40 percent 
of exposed areas affected; or the need for systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent evaluation 
requires evidence of more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected; or the 
need for constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2008).

Review of the record reflects that the Veteran has not been 
afforded a VA examination in connection with his current 
claim for an increased rating.  While the Veteran was 
afforded a VA arteries and veins examination in July 2006, 
during which he described more symptomatic itching associated 
with dermatitis during warm and hot weather, which was 
relieved with a steroid cream for a very short period of 
time, the physical examination included no findings regarding 
the amount of the body or exposed areas affected by stasis 
dermatitis.  In addition, the outpatient treatment records 
associated with the claims file since the claim for an 
increased rating also do not include findings regarding the 
amount of the body or exposed areas affected by stasis 
dermatitis.  Further, in both an October 2005 statement, and 
his February 2006 substantive appeal, the Veteran reported 
that his stasis dermatitis required constant systemic 
therapy; however, the medical evidence currently associated 
with the claims file reflects the use of topical medications. 

To ensure that the record reflects the current severity of 
the Veteran's service-connected stasis dermatitis of the left 
leg, the Board finds that a more contemporaneous examination, 
with medical findings fully responsive to the applicable 
rating criteria, is needed to properly evaluate this 
disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the RO should arrange for the Veteran to undergo 
VA dermatology examination, by an appropriate physician, at a 
VA medical facility.  The Veteran is hereby advised that 
failure to report for the scheduled VA examination, without 
good cause, shall result in denial of the claim for increase.  
See 38 C.F.R. § 3.655(b).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file any 
copy(ies) of notice(s) of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to undergo VA examination, 
the RO should also obtain and associate with the claims file 
all outstanding VA medical records.  The claims file includes 
treatment records from the Syracuse VA Medical Center (VAMC) 
(to include the Binghamton Outpatient Clinic (OPC) (dated 
from June 1989 to May 2006).  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent VA treatment records 
from the Syracuse VAMC, following the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards requests for 
records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claim 
for an increased rating for stasis dermatitis of the left 
leg.  The RO's notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its letter to the Veteran meets the notice 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim should include consideration 
of whether "staged rating" of the Veteran's disability 
(assignment of different ratings for distinct periods of 
time, based on the facts found), pursuant to Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007), is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any records of 
evaluation and/or treatment for stasis 
dermatitis of the left leg from the 
Syracuse VAMC (to include the Binghamton 
OPC) (since May 2006).  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for an increased rating for stasis 
dermatitis of the left leg that is not 
currently of record.  

The letter should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period) and 
the RO should ensure that its letter 
meets the requirements of Vazquez-Flores 
(cited to above).   

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  The 
physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

The physician should render findings 
responsive to the applicable criteria for 
rating skin disability as dermatitis or 
eczema, specifically identifying the 
percentage of the entire body, and the 
percentage of the exposed areas, 
affected.  The physician should also 
clearly indicate whether stasis 
dermatitis of the left leg requires the 
use of systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs, and, if so, the 
total duration of such use during the 
prior 12-month period.  

If stasis dermatitis of the left leg 
causes limitation of function, the 
physician should describe such 
limitation, as appropriate.  In 
describing any such limitation, the 
physician should, to the extent possible, 
distinguish the symptoms attributable to 
service connected stasis dermatitis from 
those of other conditions, including 
varicose veins.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim.  If the 
Veteran fails, without good cause, to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim in light of all pertinent evidence 
(to particularly include all evidence 
added to the record since the RO's last 
adjudication of the claim) and legal 
authority.  The RO's adjudication of the 
claim should also include consideration 
of whether "staged rating", pursuant to 
Hart (cited to above), is warranted. 

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




